Willson, Judge.
In view of the evidence adduced the jury should have been instructed in relation to a mistake of fact. If the defendant, at the time he practiced medicine as charged against him, labored under the mistake that his certificate had been filed for record in Van Zandt County, and if said mistake did not arise from a want of proper care on his part, he was entitled to be acquitted. Penal Code, arts. 45 and 46.' This issue was clearly presented by the evidence. The trial court did not submit it to the jury, and refused special instructions thereon requested by defendant, and defendant reserved proper bills of exception to the errors.
The judgment is reversed and the cause is remanded.

Reversed and Remanded.

Judges all present and concurring.